                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

   UNITED STATES OF AMERICA,

   v.                                                          Docket No. 1:18-CR-11
                                                               JUDGE MATTICE
   JERRY WAYNE WILKERSON,                                      MAGISTRATE JUDGE STEGER
   MICHAEL CHATFIELD,
   KASEY NICHOLSON,
   BILLY HINDMON, and
   JAYSON MONTGOMERY
          Defendants.


                         DEFENDANT MICHAEL CHATFIELD’S CLOSING BRIEF


          Comes now the Defendant, Michael Chatfield, by and through undersigned counsel, and

   submits his closing brief. Mr. Chatfield is charged in the Second Amended Third Superseding

   Indictment with a number of alleged offenses; specifically, he is charged in Count One with

   conspiracy to commit healthcare fraud, counts 24 through 48 with wire fraud, counts 114 through

   123 with mail fraud, count 137 with health care fraud, counts 147 through 150 with payment of

   illegal remuneration, count 161 with receipt of illegal remuneration, counts 168 through 171 with

   aggravated identity theft, and counts 173 through 177 with money laundering. Mr. Chatfield has

   pled not guilty to each and every count. For the following reasons, Mr. Chatfield respectfully

   submits that the government has failed to meet its burden on each and every count, and this

   Honorable Court, as the finder of fact, should find Mr. Chatfield not guilty as to each count.




                                  Page 1 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 1 of 40 PageID #: 7852
                                       Applicable Legal Standard

           Mr. Chatfield is presumed innocent unless the government presents evidence that

   overcomes the presumption and convinces the Court, as the finder of fact, beyond a reasonable

   doubt. A reasonable doubt is a doubt based on reason and common sense. It may arise from the

   evidence, the lack of evidence, or the nature of the evidence. Sixth Circuit Pattern Jury Instruction

   1.03.

                                          Factual Background

           In early 2014, Michael Chatfield became acquainted with and entered into business with

   Wayne Wilkerson. Mr. Wilkerson’s business, Top Tier, was to market compounded topical creams

   as an independent contractor for compounding pharmacies. Mr. Wilkerson received a sales

   commission from the pharmacies for sales that he generated. Mr. Wilkerson paid a portion of

   this commission to Mr. Chatfield for the sales he was responsible for generating. Mr. Chatfield

   approached friends and family members about these creams, explained their benefits, and asked

   the customers which creams they may be interested in. [See, generally, Doc. 311, McGowan

   Testimony, and Doc. 362 James Chatfield Testimony, p. 277]. Mr. Chatfield would fill out forms

   or have patients fill out forms and submit them to Wayne Wilkerson, who, as far as Mr. Chatfield

   knew, would deliver them to a licensed nurse practitioner, Candace Michele Craven, at Balanced

   Life, and later at Karma Wellness Spa. To Mr. Chatfield’s knowledge, Ms. Craven contacted the

   person interested in the creams, and following that contact, would issue a prescription for the

   creams that was sent to a compounding pharmacy. When Mr. Chatfield recruited other

   marketers, he paid them a portion of his commission for sales they generated. [See, generally,

   Doc. 311, McGowan Testimony; and Doc. 362, Heather Fryar Testimony, p. 37].



                                  Page 2 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 2 of 40 PageID #: 7853
             Initially, Kirtis Green was another marketer working under Mr. Wilkerson. [Doc. 362,

   Heather Fryar Testimony, p. 22, ln. 17]. No specific proof was presented at trial, but reasonable

   (and accurate) inferences can be drawn that Mr. Green pled guilty to health care fraud in this

   Court based on his rogue conduct which Mr. Chatfield and others were unaware of at the time.

   [Doc. 331, George Striker Testimony, p. 146]. Later, after Mr. Green was no longer associated

   with Top Tier, Mr. Chatfield understood that Mr. Green had engaged in fraudulent conduct and

   referred to that in a recorded conversation in 2015 by saying, “that’s where the fraud happened.”

   [Id.] The government has presented no proof that Mr. Chatfield or the other Defendants were

   involved in or aware of Mr. Green’s conduct that led to his conviction until after Mr. Green had

   ceased his involvement with Top Tier.

             Mr. Chatfield’s father-in-law, George Foster, formed a corporation for Mr. Chatfield, Top

   Shelf, Inc. [Doc. 279, George Foster Testimony, p. 55, ln. 17]. This corporation was used by Mr.

   Chatfield to operate his topical cream marketing business. Mr. Foster also prepared 1099 forms

   for marketers that Mr. Chatfield recruited. [Doc. 279, George Foster Testimony, p. 57, ln. 1].

             Mr. Chatfield was himself a customer of the creams. [Gov. Ex. 110]. He also marketed the

   creams to his wife as a patient. [Doc. 379, Natalie Chatfield Testimony, p. 22, ln. 10]. Mr. Chatfield

   recruited others as marketers, including his brother, Brandon Chatfield. [Doc. 379, Brandon

   Chatfield Testimony, p. 269, ln. 17]. Brandon Chatfield recruited his then-girlfriend and current

   wife Grayson neé Fuller Chatfield as a patient. [Doc. 379, Brandon Chatfield Testimony, p. 292,

   ln. 2].

             Mr. Michael Chatfield was approached by Heather Fryar and Amanda Morgan Booker,

   employees at Karma Wellness, because they wanted to market creams. [Doc. 362, Heather Fryar



                                  Page 3 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 3 of 40 PageID #: 7854
   Testimony, p. 45, ln. 5; and Doc. 329, Amanda Booker Testimony, p. 75, ln. 22]. Ms. Fryar

   marketed creams to Michael Sellers, and Amanda Morgan Booker marketed creams to Josh

   Morgan who also became a marketer. [Doc. 362, Heather Fryar Testimony, p. 31, ln. 20-p. 32, ln.

   5; and Doc. 329, Amanda Booker Testimony, p. 80, ln. 2]. Mr. Chatfield also marketed creams to

   his longtime friend Ryan McGowan, who also became a marketer and marketed creams primarily

   to his family. [Doc. 311, Ryan McGowan Testimony, p. 7, ln. 22-24; and p. 10, ln. 21-23]. Mr.

   Chatfield also spoke with Jimmy Bettis, who became a marketer and recruited George Striker as

   a patient, and then subsequently a marketer. [Doc. 331, George Striker Testimony, p. 13, ln. 11-

   17].

           Mr. Striker entered a guilty plea to health care fraud conspiracy during this trial and

   subsequently testified for the prosecution. [Doc. 331, George Striker Testimony, p. 9, ln. 25]. Mr.

   Striker, a former police officer, stated that he never believed he was doing anything wrong while

   he was participating in what he now claims was a conspiracy to commit a crime. [Doc. 331, p. 17,

   ln. 22; and p. 113, ln. 12-14, (“honestly, I didn’t think there was anything wrong with what I was

   doing.”); and p. 169, ln. 14; and p. 170, ln. 5-10; p. 170, ln. 23-p. 171, ln. 3; and p. 221, ln. 13-23].

           When Mr. Chatfield recruited other marketers, he trained them. [Doc. 311, Ryan

   McGowan Testimony, p. 35, ln. 19]. He instructed them on how the forms worked. [Doc. 311, p.

   37, ln. 1]. He gave them some basic information about the products to share with potential

   customers. He stressed that marketers should only market to patients who actually needed the

   creams. [Doc. 329, Amanda Booker Testimony, p. 76, ln. 8]. He also told his marketers that

   patients must speak with a health care provider in order to receive a prescription. [Doc. 329,

   Amanda Booker Testimony, p. 76, ln. 11]. He told the marketers not to pay patients just to receive



                                  Page 4 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 4 of 40 PageID #: 7855
   a prescription. [Doc. 329, Amanda Booker Testimony, p. 76, ln. 14]. Mr. Chatfield instructed his

   marketers that insurance generally covered the creams, but they may have to pay a co-pay. [Doc.

   378, Brandon Chatfield Testimony, p. 271, ln. 14-16; and Gov. Ex. 2613]. The marketers were

   trained to fill out or have a patient fill out an order form, a product use form, and an evaluation

   form to give the marketers “the ability to use the patient’s evaluation of [the] product” in the

   event of a future study. [Gov. Exhibit 26].

          Mr. Michael Chatfield’s brother, Brandon Chatfield, contacted Luke and Noah Bowling

   about becoming potential marketing representatives. They met the Bowlings at a soccer game in

   Chattanooga. Mr. Michael Chatfield explained how the process worked, and he further explained

   that they could receive more money for recruiting more patients. [Doc. 280, Noah Bowling

   Testimony, p. 7, ln. 4-20; and Doc. 378, Brandon Chatfield Testimony, p. 272, ln. 20-p. 273, ln.

   13]. The Bowlings discussed marketing creams to their family members. [Doc. 280, Noah Bowling

   Testimony, p. 14, ln. 4-6; and Doc. 378, Brandon Chatfield Testimony, p. 272, ln. 24-25]. The

   Chatfield brothers gave the Bowling brothers some forms. [Doc. 280, Noah Bowling Testimony,

   p. 8, ln. 2; and Doc. 378, Brandon Chatfield Testimony, p. 274, ln. 8-9]. The following day, Brandon

   Chatfield and his then-girlfriend, now-wife, Grayson (Fuller) Chatfield met Luke Bowling at the

   Hamilton Place Mall to pick up the forms, which were subsequently delivered to Michael

   Chatfield. [Doc. 378, Brandon Chatfield Testimony, p. 274, ln. 15-p. 275, ln. 6; and Doc. 378,

   Grayson Chatfield Testimony, p. 309, ln. 18- p. 310, ln. 11].

          Months later, FDA Agent Brian Kriplean approached the Bowlings. [Doc. 280, Noah

   Bowling Testimony, p. 40, ln. 14]. The Bowlings, knowing that they had forged their parents’ and

   sister’s names on forms and had creams ordered without their permission and delivered to Luke



                                  Page 5 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 5 of 40 PageID #: 7856
   Bowling’s apartment, blamed Michael Chatfield. [Doc. 280, Noah Bowling Testimony, p. 41, ln.

   22-p. 46, ln. 23]. No other marketer ever stated that Michael Chatfield was involved in or aware

   of any forms expressing interest in the creams without the patient’s complete knowledge or

   permission. Noah Bowling, after previously telling the government that he forged the documents,

   testified inconsistently on the witness stand by stating that his brother possibly forged the

   documents. [Doc. 280, p. 32, ln. 16-20]. Despite admitting that they forged documents, neither

   Luke nor Noah Bowling were prosecuted. [Doc. 280, p. 46, ln. 20]. Instead, Noah Bowling was

   allowed to blame Mr. Michael Chatfield in this trial with a made-up story when evidence exists

   to the contrary.

          Mr. Michael Chatfield’s wife, Natalie Chatfield, spoke with her mother, Debra Foster,

   about the creams. Mrs. Foster agreed to order creams for her and her husband. [Doc. 379, Natalie

   Chatfield Testimony, p. 23, ln. 2-6; and p. 35, ln. 9-17]. Mrs. Chatfield and Mr. Chatfield submitted

   forms on their behalf. [Doc. 379, p. 36, ln. 25]. Mrs. Chatfield gave Ms. Craven the contact

   information for her mother. [Doc. 379, p. 47, ln. 13]. On the form submitted to the pharmacy,

   Mrs. Chatfield provided her own contact information in the shipping information section as the

   Fosters were not often home and had packages sent to Mrs. Chatfield’s house for safe delivery—

   a fact which Mrs. Foster testified to. [Doc. 379, Natalie Chatfield Testimony, p. 24, ln. 23-p. 25,

   ln. 3; and Doc. 279, Debra Foster Testimony, p. 25, ln. 25-p. 26, ln. 16].

          Months later, when Mrs. Foster was approached at work by FDA Agent Kriplean, Mrs.

   Foster initially admitted to talking to Ms. Craven. [Doc. 279, p. 31, ln. 11]. She then changed her

   story after threats of prosecution from Agent Kriplean for lying to a federal agent. She then

   claimed that she did not know about her receipt of the creams and discussions about them with



                                  Page 6 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 6 of 40 PageID #: 7857
   her daughter. [Doc. 279, p. 31, ln. 24-p. 33, ln. 4]. However, the facts at trial support that Mrs.

   Natalie Chatfield and Mr. Chatfield delivered the Fosters’ forms to Ms. Craven, and Ms. Craven

   talked to at least Mrs. Foster about the prescriptions, that the creams were delivered to Mrs.

   Chatfield, and that Mrs. Chatfield gave the creams to her mother. [Doc. 379, Natalie Chatfield

   Testimony, p. 23, ln. 9-13, and p. 25, ln. 17-19].

          In late 2014 or early 2015, Jimmy Collins purchased Michael Chatfield’s book of business.

   [Gov. Ex. 716]. George Striker and Josh Morgan began reporting to Mr. Collins as Mr. Chatfield

   ended his involvement in the marketing of topical creams. [Doc. 333, Josh Morgan Testimony, p.

   42, ln. 12]. At some undetermined point, Mr. Collins hired Ms. Craven to work directly for his

   wife’s company. [Gov. Ex. 2112-N]. He also hired Mr. Wilkerson’s former employee Heather Fryar

   as his personal assistant. [Doc. 362, Heather Fryar Testimony, p. 54]. By Mr. Collins own

   admission on the recordings by Mr. Striker, Mr. Collins operated his business very differently

   from Top Tier. [Gov. Ex. 2112-D]. Mr. Morgan described the comparison to Mr. Chatfield’s favor,

   saying that Mr. Chatfield ran things the right way. [Doc. 333, p. 44, ln. 15]. Ms. Craven’s and Mr.

   Morgan’s involvement with Mr. Collins led to their guilty pleas to the charges of health care fraud

   in the Southern District of California. [Gov. Ex. 41 and 42].

          In general, patients spoke with one of several health care providers, Ms. Craven, Nurse

   Practitioner Toni Dobson, or Dr. Suzy Vergot. [Doc. 375, p. 152, ln. 24]. The health care providers

   wrote prescriptions which were then faxed to a pharmacy. In the first half of 2014, the

   prescriptions were sent to Willow Pharmacy. [Gov. Ex. 501]. Later, prescriptions were sent to

   Central Rexall Pharmacy, Florida Pharmacy Solutions, and Soothe Pharmacy. [Gov. Ex. 234, 235,

   236]. The pharmacies would fill the prescriptions and ship the compounded medications to the



                                  Page 7 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 7 of 40 PageID #: 7858
   patients. The pharmacies would file claims with the patients’ insurance companies. The insurance

   companies’ pharmacy benefits manager (PBM) would adjudicate and pay the claim. [Doc. 334,

   Steve McCall Testimony, p. 7, ln 6]. The PBM paid the claim in accordance with the agreement in

   which the PBM set the prices it was willing to pay. [Doc. 334, p. 10, ln. 17-20]. The pharmacies

   were responsible for collecting the co-pays. [Doc. 332, James Gogue Testimony, p. 77, ln. 1-8].

          Based on the pharmacies’ independent contractor agreements, the pharmacies would

   pay a commission to Top Tier (or for a brief period involving Central Rexall only, Top Shelf, Inc.)

   for sales generated for patients who had private insurance. [Gov. Ex. 46, Gov. Ex. 1332, Gov. Ex.

   1333]. The contracts specifically excluded Medicare as a federally-funded insurer, so all

   marketers, including Mr. Chatfield, did not market to customers insured by Medicare. [Id.].

          Willow Pharmacy used a coupon or third-party payor to supplant patient co-pays, perhaps

   in violation of Willow’s agreement with the PBMs. [Doc. 334, Steve McCall Testimony, p. 98, ln.

   20; and Doc. 311, Ryan McGowan Testimony, p. 8, ln. 7]. When Willow discontinued use of their

   third-party coupon program, Mr. Ryan McGowan testified that Mr. Wilkerson gave him money

   for co-pays, one time. [Doc. 311, Ryan McGowan Testimony, p. 27, ln. 21-23]. This isolated

   incident is the only allegation that Mr. Chatfield had any involvement in directly paying patients’

   co-pays.

          Each pharmacy had a contractual relationship with the PBMs, governed by pharmacy

   benefit manuals, specific contracts, and terms, which have been submitted as evidence in this

   case. [Chatfield Ex. 13]. Through these agreements, the pharmacies maintained confidentiality as

   to pricing and other trade secrets. [Id.]. As Mr. Steve McCall testified, CVS Caremark, one such

   PBM, specifically prohibited pharmacies from disclosing the cost of medications to patients prior



                                  Page 8 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 8 of 40 PageID #: 7859
   to or during the sale. [Doc. 334, Steve McCall Testimony, p. 90, ln. 19]. Patients would only learn

   about the costs to insurance companies when receiving their EOBs. The pharmacies were

   required to submit true and accurate claims. [Doc. 332, James Gogue Testimony, p. 77, ln. 8].

          Mr. Chatfield could not and did not prescribe a medication or submit a claim to a PBM.

   Mr. Chatfield had no privity or agreements with any PBM or insurance company. The Government

   never presented a claim submitted to a PBM that contained false information. There is no

   evidence Mr. Chatfield had knowledge that any claim submitted to a PBM was false.

          Mr. Chatfield acted in good faith. He set up a legal entity with a CPA. [Doc. 279, George

   Foster Testimony, p. 55, ln. 17]. He paid his taxes. [Doc. 279, p. 56, ln. 9] He recorded payments

   to others on 1099 forms. [Doc. 279, p. 57, ln. 1]. He told his marketers to do things the right way,

   never instructed them to lie, and instructed them to market creams to patients that needed

   them. [Doc. 333, Josh Morgan Testimony, p. 44, ln. 15, ln. 22; and Doc. 329, Amanda Booker

   Testimony, p. 76, ln. 8]. He never acted to interfere with a relationship between a health care

   provider and a patient. He did not intend to commit fraud, nor did he commit fraud. He did not

   make a material misrepresentation, nor conspire to make a material misrepresentation, and the

   government cannot identify any misrepresentation that relates to Mr. Chatfield. There is no

   doubt that Mr. Chatfield was driven by a desire to make more money—making more sales,

   working with more marketers, and recruiting more patients. However, a desire to make money

   should not be conflated with an intent to defraud, based on the evidence before this Court.




                                  Page 9 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 9 of 40 PageID #: 7860
      Legal Argument –Law Applied to the Facts Demonstrate Reasonable Doubt as to Mr.
                              Chatfield’s Guilt on All Charges

 Conspiracy – Count One

 Conspiracy requires an agreement to commit a crime.

        The government has the burden of proving beyond a reasonable that “two or more

 persons conspired, or agreed, to commit the crime of health care fraud;” and that Mr. Chatfield

 “knowingly and voluntarily joined the conspiracy.” [Doc. 355, p. 1].

        The government, through its briefing, erroneously equates any agreement to act jointly

 and a conspiracy to commit a crime. The government fails to show, and in fact cannot show, that

 Mr. Chatfield agreed with his Co-Defendants to commit the crime of health care fraud. The

 government has attempted to substitute a showing that Mr. Chatfield agreed to engage in

 business for a knowing and voluntary agreement to commit a crime. Therefore, the government

 has failed to meet its burden in proving Mr. Chatfield is guilty of the crime of conspiracy to

 commit health care fraud.

 Michael Chatfield acted in good faith

        Mr. Chatfield began participating in the business of marketing topical creams at the age

 of twenty-three due to his relationship with his neighbor Wayne Wilkerson. It is clear that Mr.

 Wilkerson was the leader of this group of persons who marketed topical creams and that the

 business model at issue in this case was developed by him. Evidence was presented at trial

 through Mr. Wilkerson’s witnesses, particularly Brian Kurtz and Brian Tabor, that Mr. Wilkerson

 had every reason to believe that this business model was legitimate and lawful. [See Doc. 378,

 pp. 12-167]. It is a reasonable inference from the proof that Mr. Wilkerson’s understandings




                                Page 10 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 10 of 40 PageID #:
                                   7861
 were communicated to Mr. Chatfield and that he likewise had every reason to believe that his

 actions were legitimate and lawful.

        Ryan McGowan, a witness for the government in this case, testified that he was well-

 acquainted with Mr. Chatfield prior to and during this time period, and it is his opinion that Mr.

 Chatfield is an honest person. [Doc. 311, Ryan McGowan Testimony, p. 41, ln. 5].

        Mr. Chatfield was very young, only twenty-three, at the time he became involved in this

 business. [Doc. 378, Brandon Chatfield Testimony, p. 269, ln. 22]. He relied upon lawyers, [Doc.

 378, p. 9, ln. 13-14] an experienced sales representative [See Doc. 378, Brian Kurtz Testimony, p.

 152, ln. 12-14 (describing Wayne Wilkerson’s background as a sales representative)], a licensed

 nurse practitioner and doctors, a pharmacist hired as a consultant [Doc. 378, Brian Kurtz

 Testimony, p. 202, ln. 2], and the pharmacies themselves to provide good advice and act

 appropriately. He never had reason to assume any of these actors were acting fraudulently.

        In part, the Government has relied upon George Striker’s plea that he is a co-conspirator

 in part to prove conspiracy. However, despite his plea, Mr. Striker repeatedly denied that he

 intended to do anything wrong or agreed to commit a crime. [Doc. 331, p. 113, ln. 12-14; and p.

 169, ln. 14; and p. 170, ln. 5-10; p. 170, ln. 23-p. 171, ln. 3; and p. 221, ln. 13-23]. Notably, after

 one of Mr. Striker’s denials, the Court stated:

                        I’m going to be fascinated to hear where along the way and under what
                        the circumstances are that you decided that what you were doing went
                        from perfectly, legal, legitimate, you know, lucrative, to, you know, ‘wow,
                        I committed a federal crime.’ I mean, now, let say this, Mr. Striker, that
                        happens a lot in so-called white collar criminal law, you know people – but
                        it is sort of a heck of a way to run a criminal justice system, I’ll observe,
                        because I learned in law school that to commit a crime you had to have
                        something, the Latin term, actus reus, illegal act, and a means rea, in other
                        words, a consciousness that you were committing a crime. And there has
                        been a whole lot written in recent years as our society gets more complex


                                Page 11 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 11 of 40 PageID #:
                                   7862
                        and we write the laws, that some people say the mens rea requirement
                        has been written out of many aspects of federal criminal law. And I’ll be
                        honest, from what I’ve heard thus far in this trial, that’s what I’m going to
                        have to decide more than anything else whether or not that there is a mens
                        rea here or not.

 [Doc. 331, p. 50, ln. 9-p. 51, ln. 1]. The Court’s anticipation of hearing when Mr. Striker’s state of

 mind changed was never satisfied. The reason is that Mr. Striker truly did not believe he was

 doing anything wrong and did not have the requisite intent to join a conspiracy to commit a

 crime—and neither did Mr. Chatfield.

 Candace Michele Craven’s lack of sound medical judgment cannot be imputed to Michael
 Chatfield

        There is no proof in the record that Michael Chatfield influenced or attempted to

 influence Ms. Craven’s medical judgment. If Ms. Craven did not establish an appropriate

 relationship with a patient, that is—quite simply—her own fault. The government has not shown

 that speaking with patients over the phone is not a valid medical practice. The government’s

 allegation that Craven never adjusted the formula is inaccurate. Based on the government’s

 proof, numerous formulas were altered or adjusted. [Gov. Ex. 123, 137]. If pressure was placed

 on Ms. Craven, or if Ms. Craven was cutting corners with patient evaluations, there is no proof

 that Michael Chatfield was aware of this failure or contributed in any way to her negligence.

 Michael Chatfield did not knowingly pay Candace Michele Craven

        The government provided evidence of a text message from Wayne Wilkerson to Kirtis

 Green that he was going to take $4,000 from other marketing representatives to pay Candace

 Michele Craven and Jared Schwab in May 2014. [Gov. Ex. 504]. However, there is no testimony

 that Michael Chatfield was aware that his commission was reduced for that reason, and he was

 not included as a recipient on that text message. Further, Ms. Craven received small checks in


                                Page 12 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 12 of 40 PageID #:
                                   7863
 early 2014, but she wrote prescriptions for many months prior to and after that check. There is

 no indication that this small payment was to incentivize her to illegally write prescriptions, nor

 did she testify as such.

 The Government failed to show a “material” misrepresentation

        In a health care fraud scheme, the government must prove a material misrepresentation

 was made. The only “representations” made in this case that caused payments were the claims

 submitted by the pharmacies to the PBMs. Notably, the government did not produce any actual

 claims as evidence. They showed prescriptions and payments, but not the claims themselves.

 That is because the claims did not contain any misrepresentations. Furthermore, Mr. Chatfield

 has no capability to submit a claim for adjudication.

        The “materiality witnesses” offered by the government cited several omissions that they

 claim would have been material. However, those were simply omissions—information not

 requested by the PBMs, and information that Mr. Chatfield had no way to inform a PBM as he

 had no relationship with a PBM. [Doc. 334, Steve McCall Testimony, p. 102, ln. 7-p. 103, ln. 10].

        For an omission to qualify as a criminally punishable failure to disclose, it “may

 constitute a fraudulent representation if the defendant was under a legal, professional, or

 contractual duty to make such a disclosure, the defendant actually knew such disclosure ought

 to be made, and the defendant failed to make such disclosure with the intent to defraud”.

 [Doc. 358, p. 3]. Mr. Chatfield had no duty to inform the PBM’s of his existence or his actions,

 and there is no evidence before the Court that he actually knew that he should make such a

 disclosure. In fact the proof shows that he had no ability to even make such a disclosure or

 cause anyone else to make it.



                                Page 13 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 13 of 40 PageID #:
                                   7864
        The government provided testimony from “materiality” witnesses James Gogue and

 Steve McCall that suggests that at least some of the pharmacies involved in this case violated

 contractual agreements with the PBMs. To seek to criminalize Michael Chatfield’s marketing

 actions, who was affiliated with an independent contractor for the pharmacies, for the

 pharmacy’s perceived contractual violations is absurd

        The government asserts that the defendants caused the pharmacies to not disclose

 information to PBMs, or that the defendants deceived the pharmacies. [Doc. 372, p. 8]. However,

 this assertion is completely lacking in foundation in the record of this trial. There has been no

 proof that Michael Chatfield misrepresented any information to a pharmacy.

 The government has mischaracterized Michael Chatfield’s statements and intentions regarding
 patient evaluations

        Repeatedly, the government has referred to a “bogus study” that “never happened.” This

 is a twisting of events. The form that patients signed indicated that they “may receive financial

 payment” in exchange for an honest evaluation. [Chatfield Ex. 11]. In the Sales Process document

 that was disseminated to marketers, they were instructed that this form was to get the “patient’s

 evaluation of our product if we wanted to conduct a study.” [Gov. Ex. 2614]. Only one witness

 relating to Mr. Chatfield claimed to have paid people for an evaluation—that was George Striker.

 No other Chatfield marketer claimed to have paid people evaluation fees, and no other patient

 marketed to by Mr. Chatfield claimed to have been paid for an evaluation. By Michael Chatfield’s

 own words, he stated that he was trying to do a study, but he struggled because every time new

 patients signed up, insurance companies stopped covering creams so he could not establish an

 evaluation process. [Gov. Ex. 2112-E]. By the government’s own evidence, Michael Chatfield’s

 intent was to have an evaluation/study in place.


                                Page 14 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 14 of 40 PageID #:
                                   7865
 Josh Morgan’s testimony regarding paying patients is inconsistent with other proof

        Josh Morgan testified that he paid people $300 to sign up for prescriptions. [Doc. 333,

 Josh Morgan Testimony, p. 7, ln. 14-22]. However, he was recruited as a marketer by his cousin,

 Amanda Morgan Booker, who specifically stated that Michael Chatfield told her not to pay

 patients. [Doc. 329, Amanda Booker Testimony, p. 76, ln. 12-20]. No other witness testified that

 Mr. Chatfield told him to pay patients to sign up for creams, nor did anyone state that Mr.

 Chatfield told them to pay amounts as large as $300. One reason to disbelieve Mr. Morgan’s

 version of events would be that he is not credible due to his two felony convictions. Another,

 more obvious, explanation would be that Mr. Morgan has confused Mr. Chatfield’s business

 model with Mr. Jimmy Collins’ business model. Mr. Morgan began working for Mr. Collins shortly

 after Mr. Chatfield recruited him. [Doc. 333, Josh Morgan Testimony, p. 8, ln. 4]. Mr. Morgan

 testified that Mr. Chatfield ran things the right way, unlike Mr. Collins. [Doc. 333, Josh Morgan

 Testimony, p. 44, ln. 12-15]. The government introduced recordings of Mr. Collins that suggest

 that he paid people larger sums to try creams. Mr. Collins states

                       It’s like if you have somebody that you’re paying and you don’t pay them
                       properly—and then all of a sudden, I tell you—say you’ve been getting’
                       fifty bucks. He’s been getting ten thousand. Hey listen. He’s been makin’
                       ten thousand, all of a sudden you’re like, ‘well that mother-fucker got
                       me.…I’ll give you twenty-five bucks a cream, don’t even question it. Well
                       then if they do get questioned, they’re gonna say ‘that’s not worth the
                       money, I’m gonna talk.’”

 [Gov. Ex. 2112-B].

 Packaging was normal for compounded topical creams

        The government repeatedly put forth witnesses who testified as to “suspect” or “shady”

 packaging. The reality is, there was nothing wrong with the products. They are not commercially



                                Page 15 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 15 of 40 PageID #:
                                   7866
 produced, so they do not come with branding. Regardless, no defendant involved in this case

 created a compound, packaged it, or was remotely involved in how such things were done. This

 is a red herring, and it is inexplicable why the government continuously seeks to discredit the

 product itself by injecting a consumer’s unhappiness with the packaging when the government

 has failed to provide any actual proof that there was a defect in the product or packaging.

 Michael Chatfield could not prescribe, order, fill prescriptions, or submit claims

        Repeatedly throughout the indictment, the trial, and the government’s closing brief, the

 government seems to be under an erroneous impression of Mr. Chatfield’s authority. As an

 example, the government states, “Indeed, if an insurance company did not pay what the

 defendants believed to be a worthwhile amount, the defendants would not bother filling those

 prescriptions.” [Doc. 390, p. 49]. For clarity’s sake, Mr. Chatfield cannot, could not, and did not

 “order” creams. He cannot, could, not, and did not prescribe creams. He cannot, could not, and

 did not fill prescriptions. He cannot, could not, and did not submit claims. Only health care

 providers could order or (more accurately) prescribe creams. Only pharmacies could fill

 prescriptions and submit claims.

 The government mischaracterizes Michael Chatfield’s statement regarding “where the fraud
 happened.”

        George Striker surreptitiously recorded a conversation between himself and Jimmy

 Collins, for which Mr. Chatfield was present. At some point in the conversation, the group begins

 talking about the government’s investigation into Willow Pharmacy. Mr. Chatfield, referring to

 Willow Pharmacy, says, “that’s where the fraud happened.” [Gov. Ex. 2112-F]. This is in no way

 an admission by Mr. Chatfield that he committed fraud at Willow Pharmacy or was aware of fraud




                                Page 16 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 16 of 40 PageID #:
                                   7867
 at the time. By this point, all parties had learned of Kirtis Green’s rogue actions, and that Mr.

 Green’s misconduct started this investigation. [Doc. 331, George Striker Testimony, p. 146-148].

 The use of Natalie Chatfield’s cell phone number is not indicative of fraud

        The government misrepresents evidence with the assertion that Natalie Chatfield’s phone

 number on a prescription was meant to bypass Debra Foster. Throughout the trial, the

 government showed various forms used by patients. For the Fosters, they only submitted into

 evidence the actual prescription submitted to the pharmacy. The prescription forms asked for

 shipping information, and that shipping information for Debra and George Foster was Natalie

 Chatfield’s house. This is the form Ms. Craven signed and sent—it was never asserted that this is

 the only form that Ms. Craven received. There is no evidence that this was the form that Ms.

 Craven used to glean contact information from patients. Mrs. Chatfield’s address and phone

 number were used for shipping purposes only—and there is nothing fraudulent about that.

 Payments to Jared Schwab do not support the government’s theory

        Jared Schwab worked for Willow Pharmacy. At the end of April 2014, Mr. Wilkerson began

 paying Mr. Schwab for a consulting fee in relatively small payments. [Gov. Ex. 55]. In June, Mr.

 Wilkerson and Mr. Chatfield stopped doing business with Willow Pharmacy, but the payments

 continued to Mr. Schwab. In fact, the next payment is not made until Top Tier stops doing

 business with Willow Pharmacy. [Id.]. The government wants the Court to infer that these

 payments were to induce a pharmacy representative to do something nefarious, yet the

 payments continued routinely after Top Tier’s business with Mr. Schwab’s employer ceased. Mr.

 Schwab had no ties to the other three pharmacies in this case.




                                Page 17 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 17 of 40 PageID #:
                                   7868
 The government seeks to criminalize profit

         The creams were expensive. They were expensive because the PBMs set a scale relating

 to the Average Wholesale Price that it was willing to pay on behalf of insurance providers. [Doc.

 334, Steve McCall Testimony, p. 93, ln. 3-8]. Neither Mr. Chatfield nor any of his Co-Defendants

 had any involvement in setting the price of the compounds. The pharmacies collected the money

 and agreed to pay a large portion to marketers. These were all decisions made by massive,

 complex, highly regulated businesses. These decisions resulted in Mr. Chatfield making large

 profits.1 The government continuously harks on the high price of the creams and the high profit

 margin. The government routinely maligns the marketers for making a large amount of money

 for little effort when a marketer is able to convert a contact into a sale. These are the most

 important themes to the government. Mr. Chatfield is being prosecuted because he marketed an

 expensive product and made money. The reality is, making money is not a crime per the United

 States Code and not evidence of Mr. Chatfield’s knowing participation in a conspiracy to commit

 the crime of health care fraud. For all these reasons, the evidence establishes a reasonable doubt

 as to Mr. Chatfield’s guilt on the charge of conspiracy to commit the crime of health care fraud,

 and the Court should find Mr. Chatfield not guilty of that count.

 Wire, Mail, and Health Care Fraud Scheme

         As an alternative theory to conspiracy, the government charged Mr. Chatfield and his co-

 defendants in a fraud scheme. For the charges of wire fraud, mail fraud, and health care fraud,

 the government has the burden of proving that Mr. Chatfield had intent to defraud beyond a



 1
  Because the amount of profit is not an element for the Court to consider in the guilt or innocence phase, Mr.
 Chatfield will not address the government’s calculations here. However, that does not mean that Mr. Chatfield
 agrees with the calculation of his profits.


                                Page 18 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 18 of 40 PageID #:
                                   7869
 reasonable doubt. [Doc. 355]. Additionally, the government must prove the alleged scheme

 included a material misrepresentation or concealment of a material fact. [Doc. 355]. As more

 fully discussed in the Joint Motion for Additional Applicable Legal Standards, concealment of a

 material fact would require Mr. Chatfield to be under a legal, professional, or contractual duty to

 make such a disclosure. [Doc. 358]. As a preliminary matter, Mr. Chatfield did not have privity to

 any PBM and did not have such a duty to disclose anything to the PBM. The government has been

 unable to locate any statute or regulation that supports their theory that Mr. Chatfield had a duty

 to “pick up the phone.” [Doc. 376, Brian Kriplean Testimony, p. 166, ln. 15]. Additionally, the

 government has failed to describe any affirmative misrepresentation made by Mr. Chatfield that

 was “material” to the PBMs, which paid the insurance claims.

         Unlike a conspiracy charge, the substantive fraud counts should be considered solely

 based on Michael Chatfield’s actions—not the actions of others. He is charged substantively, and

 only his conduct and intent are relevant to determining his guilt or innocence as to these counts.

         The government has also failed to show that Mr. Chatfield had the requisite intent to

 commit a fraud—in part because he did not commit the actus reus of fraud. The government’s

 witnesses reiterated that they were told to target patients with actual needs and not to pay

 people for prescriptions. No witness related to Michael Chatfield believed that their conduct was

 wrong or illegal at the time. At this point, it is unclear why anyone, such as George Striker,

 believes that this conduct may have been illegal other than because prosecutors have told them

 so after the fact.




                                Page 19 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 19 of 40 PageID #:
                                   7870
 Michael Chatfield should be found not guilty of the fraud and aggravated identity theft counts
 related to George Foster’s prescriptions – Counts 24, 26, 114, 115, 116, 118, 119, and 168

        George Foster is Michael Chatfield’s father-in-law. [Doc. 279, George Foster Testimony,

 p. 46, ln. 16]. He claimed at trial that he has no knowledge about any topical creams being

 prescribed to him. [Id., p. 50, ln. 9]. However, his cross-examination revealed that, as a CPA and

 owner of Foster Financial Services, he set up a corporation for Top Shelf, Inc., Mr. Chatfield’s

 business. [Id., p. 54, ln. 19-18]. Further, he assisted others in setting up LLCs who were involved

 in the marketing of topical creams. [Id., p. 57, ln. 15]. He also prepared 1099s for all of the

 marketing representatives for Top Shelf, Inc. [Id., p. 57, ln. 1-10]. He even prepared the tax

 returns for Michael Chatfield and Top Shelf, Inc. [Id., p. 56, ln. 9-16]. Yet on the witness, stand he

 claimed ignorance as to anything about Mr. Chatfield’s business. Mr. Foster, a CPA, also claims

 to have never looked at an Explanation of Benefits from his medical insurance. [Id., p. 62, ln. 14-

 18]. This assertion stretches credibility beyond recognition.

        What the facts actually show is that Foster Financial Services received $5,000 for

 preparing Mr. Chatfield’s taxes. [Chatfield Ex. 3]. Top Shelf, Inc., also paid a check to George

 Foster personally for $5,000. [Chatfield, Ex. 2]. The government has claimed that every check

 written in this case has been solely for the purpose of incentivizing the ordering or marketing of

 creams—except for this one check, the check to George Foster. The government has no

 explanation for why Mr. Foster was paid $5,000 personally. The most likely scenario is that this

 payment was a commission similar to what every other witness in this case received—most

 similar to Jim Foster—which means that Mr. Foster did in fact know he and his wife had been

 prescribed creams. This fact creates a reasonable doubt as to Mr. Chatfield’s guilt on the charges

 related to Mr. Foster’s prescriptions.


                                Page 20 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 20 of 40 PageID #:
                                   7871
        The assertions by Mr. Foster and Mrs. Foster that Natalie Chatfield used their health

 insurance without permission are nonsensical. It has been established that Natalie Chatfield was

 still on Mr. and Mrs. Foster’s insurance plans due to her diabetes. [Doc. 279, Debra Foster

 Testimony, p. 33, ln. 23-24; and George Foster Testimony, p. 48, ln. 2-3; and Doc. 379, Natalie

 Chatfield Testimony, p. 26, ln. 2-4; p. 43, ln. 7-p. 44, ln. 23]. Even to go to her own doctor’s

 appointments, Mrs. Chatfield requested permission from her parents to get an insurance card.

 [Id.]. Yet, the government wishes the Court to believe that Mrs. Chatfield would risk misusing this

 insurance plan when she knew how closely her parents guarded this information. This assertion

 does not add up.

        However, even if Mr. Foster is to be believed, the government has failed to show that Mr.

 Chatfield had any knowledge or intent to cause creams to be prescribed without Mr. Foster’s

 knowledge. Mrs. Chatfield specifically testified that she communicated to Mr. Chatfield that she

 had obtained her parents’ consent to fill out the forms. [Doc. 379, p. 35, ln. 14-21].

        The government relies primarily on the testimony of Debra Foster—who lied to FDA Agent

 Kriplean and changed details of her stories in multiple meetings with the government. Mrs. Foster

 claims that she had no knowledge of being prescribed creams. However, the first time she met

 FDA Agent Kriplean, she told him that she had been prescribed creams, as had George Foster.

 [Doc. 279, p. 28, ln. 5]. She stated that she received a prescription from Michele Craven. [Doc.

 279, p. 30, ln. 6]. She told Agent Kriplean that she had been told by a friend to contact Ms. Craven,

 and that the creams worked well. [Doc. 279, p. 31, ln. 9-13]. Then, once Agent Kriplean

 threatened her with criminal prosecution alleging she was lying to a federal agent, her story

 changed. [Doc. 279, p. 33, ln. 24]. Following this initial encounter, once Mrs. Foster hired an



                                Page 21 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 21 of 40 PageID #:
                                   7872
 attorney and agreed to meet with the United States Attorney, she told an unbelievable story that

 she has no idea how Natalie Chatfield would have access to her insurance information—despite

 the fact that Mrs. Chatfield was on the Fosters’ health insurance plan. [Doc. 279, p. 33, ln. 20-p.

 34, ln. 12]. At trial, Mrs. Foster attempted to assert that Mrs. Chatfield told her to cover up for

 her and Mr. Chatfield, despite assuring the government that no one had told her how to answer

 questions in August 2015. [Doc. 279, p. 38, ln. 14]. This unreliable witness who lied multiple times

 to federal authorities and constantly changed details of her story is the government’s primary

 evidence against Mr. Chatfield on the count of aggravated identity theft. Yet even this dishonest

 witness could not fabricate enough testimony to actually connect Mr. Chatfield to having

 knowledge that Mr. and Mrs. Foster had not given permission to have creams prescribed or

 spoken with Ms. Craven.

        Natalie Chatfield also testified at trial. She testified that she had spoken with her mother

 about the creams, and that her mother believed that she and her father would be interested.

 [Doc. 379, Natalie Chatfield Testimony, p. 23, ln. 2-6; p. 27, ln. 13-16, and p. 35, ln. 6-13]. Mr. and

 Mrs. Chatfield filled out forms and sent them with her husband to Ms. Craven. Mrs. Chatfield,

 who was friends with Ms. Craven, gave the contact information for Mrs. Foster. [Doc. 379, Natalie

 Chatfield Testimony, p. 47, ln. 13-14]. On the prescription forms for the Fosters, Natalie Chatfield

 provided her own information for shipping, including her contact number for shipping purposes.

 Natalie Chatfield testified that her parents often preferred to have items shipped to Natalie

 Chatfield because they worked long days and were not home to receive shipments. Deborah

 Foster even corroborated this testimony. [Doc. 279, pp. 24-26].




                                Page 22 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 22 of 40 PageID #:
                                   7873
        The actions of Ms. Craven here are vital. If Ms. Craven signed some prescriptions without

 talking to patients, there is no testimony or evidence to support that Michael Chatfield knew

 that. He was not her employer. If he sent a product form to Ms. Craven in May 2014, he assumed

 she would actually talk to the patient. Ms. Craven did not testify that Michael Chatfield asked her

 to sign these prescriptions without talking to the patients, nor was she asked if she signed

 prescriptions for George and Deborah Foster without talking to them.

        For Count 168, which charges Mr. Chatfield with identity theft, the Court would first have

 to find Mr. Chatfield guilty of wire or mail fraud in Counts 24, 26, 114, 115, 116, 118, 119 or

 Conspiracy. If the Court finds Mr. Chatfield not guilty of these counts, then Count 168 fails. The

 government must also prove that Mr. Chatfield knowingly used a means of identification of Mr.

 Foster without lawful authority. Based on the foregoing, it is clear that reasonable doubt exists

 as to whether Mr. Chatfield had authority from Mr. Foster to fill out forms indicating his interest

 in topical creams—and certainly whether or not he had knowledge that Mr. Foster had not given

 his authority.

        The government has failed in meeting its burden to prove these fraud and aggravated

 identity theft allegations beyond a reasonable doubt, and Mr. Chatfield should be found not

 guilty of these counts.

 Michael Chatfield should be found not guilty of wire and mail fraud counts related to Michael
 Chatfield’s prescriptions – Counts 25, 28, 117, and 137

        The government presented evidence that Michael Chatfield was prescribed creams on

 April 8, 2014, via facsimile, and again on May 7, 2014. The government presented evidence that

 a prescription was shipped on May 9, 2014.




                                Page 23 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 23 of 40 PageID #:
                                   7874
        These medications were prescribed by Nurse Practitioner Candace Michele Craven and

 filled by Willow Pharmacy. [Gov. Ex. 112, 117, 204, 711] Ms. Craven testified in this trial. She was

 not asked about the validity or her medical assessment of Michael Chatfield or whether she

 inappropriately prescribed him medication. No evidence was presented that connected Michael

 Chatfield to the actual sending of the fax or causing the fax to be sent. Further, the government

 claims this prescription is fraudulent because Mr. Chatfield received a commission. There is no

 law, statute, regulation, or authority that the government has been able to cite to show that a

 marketer receiving a commission on his own medications is illegal. The government has a burden

 to show beyond a reasonable doubt that this fax was sent by Mr. Chatfield or caused to be sent

 by Michael Chatfield to further a scheme and not for a legitimate purpose. The government has

 provided no such evidence. Mr. Wilkerson provided evidence to the contrary, through the

 testimony of Brian Tabor, that these commissions to marketers for their own medications is

 routine. [Doc. 378, Brian Tabor Testimony, p. 62]. The government has failed in meeting its

 burden to prove these fraud allegations beyond a reasonable doubt, and Mr. Chatfield should be

 found not guilty of these counts.

 Michael Chatfield should be found not guilty of the wire fraud count related to Natalie Foster
 Chatfield’s prescription – Count 27

        The government presented evidence that Natalie (Foster) Chatfield was prescribed

 topical creams on April 24, 2014. These medications were prescribed by Ms. Craven [Gov. Ex.

 115, 402, 712, and 425]. Ms. Craven testified at trial and was not asked about the validity of this

 prescription. There was no evidence connecting Michael Chatfield to sending the fax or causing

 the fax to be sent. Furthermore, the government presented no evidence that this prescription

 was not valid. Natalie Chatfield testified in the defense case. She testified that she visited Ms.


                                Page 24 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 24 of 40 PageID #:
                                   7875
 Craven, her primary health care provider, and was examined and had a need for the creams she

 was prescribed. [Doc. 379, Natalie Chatfield Testimony, p. 39, ln. 21-23; p. 42, ln. 6-7]. The

 government has failed to prove beyond a reasonable doubt that this use of wires was caused by

 Mr. Chatfield and that it furthered a scheme to defraud. The government has failed in meeting

 its burden to prove these fraud allegations beyond a reasonable doubt, and Mr. Chatfield should

 be found not guilty of these counts.

 Michael Chatfield should be found not guilty of the wire fraud count related to Jim Chatfield’s
 prescription – Count 29

        The government presented evidence that Jim Chatfield, Michael Chatfield’s uncle, was

 prescribed topical creams on May 12, 2014. These medications were prescribed by Ms. Craven.

 Ms. Craven was not asked about this prescription at trial. Jim Chatfield testified at trial. He

 explained that Michael Chatfield talked with him about the creams and that he received creams,

 however he specified at multiple points that his memory was faulty as to any interactions with a

 health care provider or pharmacy. [Doc. 362, James Chatfield Testimony, p. 280, ln. 9-16; p. 299,

 ln. 4-p. 300-ln. 24]. Jim Chatfield is a career law enforcement officer and did not believe anything

 was wrong with his participation. He did not believe that the money Michael Chatfield sent him

 was to incentivize him to request topical creams. [Doc. 362, James Chatfield Testimony, p. 302,

 ln. 5-20]. It also seems unlikely that Mr. Chatfield would market creams to his uncle, a 31-year

 law enforcement veteran, if he believed he was committing fraud. The government has failed to

 show how Jim Chatfield’s prescription furthered a scheme to defraud by Michael Chatfield.

 Further the government has failed to show that Michael Chatfield actually faxed the prescription

 or caused the prescription to be faxed.




                                Page 25 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 25 of 40 PageID #:
                                   7876
            The government also mischaracterizes Jim Chatfield’s testimony. Upon receiving a check

 from Michael Chatfield, he did not “fear something was amiss” and had his lawyer “deposit[] it

 into his escrow account.” [Doc. 390, p. 25]. Actually, Jim Chatfield testified he deposited the check

 in his own account. [Doc. 362, James Chatfield Testimony, p. 290, ln. 2]. He did not give the money

 to his attorney until after federal agents showed up at hs house. [Doc. 362, James Chatfield

 Testimony, p. 291, ln. 2-4]. The government has failed in meeting its burden to prove these fraud

 allegations beyond a reasonable doubt, and Mr. Chatfield should be found not guilty of these

 counts.

 Michael Chatfield should be found not guilty of the fraud and aggravated identity theft counts
 related to Emma, Hal, and Suzanne Bowling’s prescriptions – Counts 30, 31, 32, 120, 121, 122,
 169, 170, and 171.

            The government brought Noah Bowling to testify. Noah Bowling and Luke Bowling were

 approached by Brandon Chatfield, Michael Chatfield’s brother, about marketing topical creams.

 The Bowling brothers met the Chatfield brothers at a soccer game in Chattanooga to discuss the

 creams. [Doc. 280, Noah Bowling Testimony, p. 7, ln. 4-20; and Doc. 378, Brandon Chatfield

 Testimony, p. 272, ln. 20-p. 273, ln. 13]. The Chatfields explained to the Bowlings if they could

 market creams to friends and family members, they would be able to earn more commission.

 [Doc. 280, Noah Bowling Testimony, p. 14, ln. 4-6].

            In his testimony at trial, Noah Bowling claimed to not be able to remember if he or his

 brother filled out the forms for his siblings, although he previously testified to the Grand Jury that

 he filled out the forms and forged his parents’ and sister’s names. [Doc. 280, p. 32, ln. 12-p. 33

 ln. 10].




                                Page 26 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 26 of 40 PageID #:
                                   7877
        Noah Bowling claimed that he and his brother filled out forms for his parents and his sister

 without their knowledge in Michael Chatfield’s presence. [Doc. 280, p. 16, ln. 7]. Noah Bowling

 had every reason to exaggerate and fabricate this version of the story—he felt he needed to

 blame Michael Chatfield once he was questioned by federal authorities about his own forgeries.

 [Doc. 280, Noah Bowling Testimony, p. 41, ln. 22-p. 46, ln. 23] Indeed, Noah and Luke Bowling

 escaped being prosecuted for their admitted crimes and profited $2,000. [Doc. 280, p. 46, ln. 10-

 23]. However, Brandon Chatfield, who was also present for the meeting, strongly asserted at trial

 that Noah’s version of events is false. Brandon Chatfield testified that Luke Bowling met him the

 next day at the Hamilton Place Mall and gave him the forms for Hal, Susanne, and Emma Bowling.

 [Doc. 378, Brandon Chatfield Testimony, p. 274, ln. 6-p. 275, ln. 6]. Brandon Chatfield’s wife,

 Grayson (Fuller) Chatfield, also testified that she was present at this meeting, corroborating

 Brandon Chatfield’s testimony. [Doc. 378, p. 309, ln. 13-p. 310, ln. 3].

        Further, Michael Chatfield once again is entitled to rely on a belief that Ms. Craven would

 call patients before prescribing creams. Had Ms. Craven actually called the Bowling family, a

 prescription would not have been generated without their consent. Noah and Luke Bowling’s

 deceit and Ms. Craven’s negligence resulted in these prescriptions being filled—not any manner

 of fraud by Michael Chatfield.

        The evidence on these counts establishes a reasonable doubt as to Mr. Chatfield’s guilt

 on these allegations of fraud and aggravated identity theft, and this Court should find him not

 guilty on these counts




                                Page 27 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 27 of 40 PageID #:
                                   7878
 Michael Chatfield should be found not guilty as to the wire and health care fraud counts related
 to Josh Morgan’s prescription – Count 48 and 137

         Amanda Morgan Booker testified at trial about marketing creams to her cousin, Josh

 Morgan. Mrs. Booker approached Michael Chatfield about marketing creams. [Doc. 329, p. 75].

 Mr. Chatfield explained to Mrs. Booker that she should market creams to patients who needed

 the creams, that the patients would talk to a healthcare provider, and that she should not offer

 money to anyone in exchange for signing up to a prescription. [Doc. 329, p. 76]. When Mrs.

 Booker recruited her cousin, Josh Morgan, she never told him to pay patients for signing up for

 creams. [Doc. 329, p. 76, ln. 20].

         Mrs. Booker recruited Mr. Morgan at first as a patient because she knew that he had pain

 and scars from a surgery. [Doc. 329, p. 78, ln. 20-p. 79, ln. 25]. Based on Mrs. Booker’s

 understanding, Josh Morgan spoke with Ms. Craven. [Doc. 329, p. 80, ln. 16]. Furthermore, Mr.

 Morgan confirmed that he spoke with a Nurse Practitioner about his prescription. [Doc. 333, p.

 41, ln. 2].

          The government alleges that Mr. Morgan’s initial prescription on November 25, 2014,

 was an act of wire fraud and health care fraud in part because Mr. Morgan was incentivized to

 order creams. However, Mr. Morgan did not testify that he was incentivized to order creams. Mr.

 Morgan states that for that prescription, his cousin told him that he could sign up for the creams,

 which he did, and after agreeing to sign up, “she said if your friends want to do it, too, you could

 make money…” [Doc. 333, p. 10, ln. 64]. At the moment that the prescription was filled, Mr.

 Morgan had not received money or the promise of money. He spoke with a nurse practitioner

 about creams he felt he could use after his surgery. Mr. Chatfield did not misrepresent anything

 to Mr. Morgan, Mrs. Booker, the pharmacy, or the PBM to cause this prescription to be filled.


                                Page 28 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 28 of 40 PageID #:
                                   7879
 The government has failed in meeting its burden to prove these fraud allegations beyond a

 reasonable doubt, and Mr. Chatfield should be found not guilty of these counts.

 Michael Chatfield should be found not guilty as to the mail fraud regarding Ryan McGowan’s
 money order – Count 123

           Ryan McGowan testified that he sent money orders through the mail. [Doc. 311, Ryan

 McGowan Testimony, p. 29, ln. 12]. Mr. McGowan further testified that he received money from

 Mr. Wilkerson, and that Mr. Wilkerson gave him instructions to send money orders to Willow

 Pharmacy through the mail. [Doc. 311, p. 28, ln. 21-23]. Mr. Chatfield was not present, did not

 give any money to Mr. McGowan, and did not direct or cause Mr. McGowan to send money

 orders through the mail. [Doc. 311, p. 39, ln. 20]. The government seeks to impute criminal

 liability of Mr. Wilkerson’s and Mr. McGowan’s acts to a substantive charge of mail fraud to Mr.

 Chatfield. The government has failed in meeting its burden to prove this fraud allegations beyond

 a reasonable doubt—indeed, the government has failed to provide cause to believe that Mr.

 Chatfield even committed this crime—and Mr. Chatfield should be found not guilty of these

 counts.

 Michael Chatfield should be found not guilty as to the wire fraud counts related to text messages
 – Counts 34-47

           The government has not met its burden to show that a scheme to defraud existed, or that

 Mr. Chatfield had intent to defraud, therefore Mr. Chatfield should be acquitted. However, these

 counts will still be examined in greater detail. Charging individual text messages as wire fraud is

 a novel approach, and, by the government’s own admission, was done as part of a strategy to

 ensure evidence would be admitted over Mr. Chatfield’s hearsay objections, the government still

 has the burden to show that each text message was sent or caused to be sent by Mr. Chatfield



                                Page 29 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 29 of 40 PageID #:
                                   7880
 and furthered a scheme to defraud. However, for determining whether Mr. Chatfield sending a

 text message to Kirtis Green or George Striker constitutes a substantive violation of the wire fraud

 statue, these messages should be examined in a different way: the government must prove

 beyond a reasonable doubt that sending each text message furthered a scheme to defraud. The

 vast majority of the text messages do not further the scheme and primarily contain commentary

 on the business (thus, why the government wished for the text messages to be introduced as

 evidence). What few text messages may arguably be considered an act, the government failed in

 any way to link the text to a furtherance of the scheme.

 Count 34 – Text exchange on 5/6/14

        This exchange [Gov. Ex. 513] references someone talking to a “website guy.” No evidence

 has been presented that involves a website. This exchange also describes how much money Mr.

 Chatfield believes he made on commission, but it does not actually “further” anything. Mr.

 Chatfield says “…lol I’m going to add some more creams for me too” to Kirtis Green, but telling

 Kirtis Green what he may (or may not) do also does not “further” the action. There is also a

 question of whether Mr. Chatfield was even being serious, based on the usage of “lol,” which is

 widely known to stand for “laugh out loud” to indicate a joke. There is a discussion about creams

 for Nicollette, but the government has not provided any evidence relating to Nicollette actually

 receiving creams. Put another way, whether or not Michael Chatfield’s text messages in this

 conversation were sent in no way affected the outcome of anything or changed a course of

 events. The government has failed to meet its burden to show these text messages constitute an

 act of wire fraud, and the Court should find Mr. Chatfield not guilty on this count.




                                Page 30 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 30 of 40 PageID #:
                                   7881
 Count 35

        The first question that should be asked in reading Gov. Ex. 514 is, “What does this mean?”

 The government failed to provide any meaningful context to this portion of text messages. The

 government did not show who “Katrina” or “Morgan” was. Looking closely at these text

 messages, it appears that Mr. Chatfield is inquiring with Willow Pharmacy about information for

 Kirtis (i.e. “…Jared couldn’t look him up so my guy requested his from hr dept”). Regardless, these

 text messages do not “further” a scheme, and the government has failed to show how Michael

 Chatfield sending these specific text messages actually furthered the scheme. The government

 has failed to meet its burden to show these text messages constitute an act of wire fraud, and

 the Court should find Mr. Chatfield not guilty on this count.

 Count 36

        For this set of text messages in Gov. Ex. 515, Mr. Chatfield and Mr. Green are discussing

 new pads with formula changes made by Jared Schwab. However, this is once again an example

 where sending a text message is not furthering a scheme to defraud. Mr. Chatfield is simply

 describing the pads. The “act” that must be adjudicated is sending a text, not printing a pad.

 Therefore, the government has failed to meet its burden to show that this is an act in furtherance

 of a scheme.

 Count 37

        Count 37 is based on the text messages in Gov. Ex. 516. This includes the text messages

 involving Mr. Chatfield telling Mr. Green about early refills with a lost or stolen override. As

 demonstrated in Mr. Newkirk’s testimony , this was not accurate, and no prescriptions from that

 time period were filled too early or used a lost/stolen override code. [Doc. 380, Mark Newkirk



                                Page 31 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 31 of 40 PageID #:
                                   7882
 Testimony, p. 139, ln. 14-21]. Later, a conversation involves a stamp. However, the sending of

 the text message itself does not further anything involving a scheme. It is only Mr. Chatfield

 describing what he believes is happening and explaining how a stamp is made with a vendor.

 Furthermore, Ms. Craven testified she had requested was aware of a stamp with her signature

 on it. [Doc. 314, p. 26, ln. 5-13]. The government has failed to meet its burden to show these text

 messages constitute an act of wire fraud, and the Court should find Mr. Chatfield not guilty on

 this count.

 Count 38

        Count 38 is based on the text messages in Gov. Ex. 517. This is a conversation between

 Mr. Green and Mr. Chatfield about a sales report that Mr. Chatfield will not be able to access

 until another day. They both state they had several customers recently. No “act” is made to

 further a conspiracy. It is just a discussion of ongoing events—and primarily stating that they

 don’t currently have access to information. The government has not linked any of these messages

 to how they actually furthered a scheme to defraud and has failed to meet its burden for these

 text messages to constitute a substantive violation of the wire fraud statute. The government has

 failed to meet its burden to show these text messages constitute an act of wire fraud, and the

 Court should find Mr. Chatfield not guilty on this count.

 Count 39

        Count 39 is based on Gov. Ex. 518. Frankly, it is unclear what these messages are about,

 other than “Can you get kristy to see if they filled the 25 creams for the 5 Bowling family

 members?” There has been no evidence as to who Kristy is or if Mr. Green was able to find out

 the information Mr. Chatfield requested. This act did not further a conspiracy, and the



                                Page 32 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 32 of 40 PageID #:
                                   7883
 government has not linked this text message to how it actually affected whether or not

 prescriptions were filled for the Bowlings. The government has failed to meet its burden to show

 these text messages constitute an act of wire fraud, and the Court should find Mr. Chatfield not

 guilty on this count.

 Count 40

        Count 40 is based on the text messages in Gov. Ex. 519. The first half of this conversation

 regards the creation of business cards for Kirtis Green. The government has not proven that the

 creation of Mr. Green’s business cards furthered a scheme. The second half of the conversation

 is updating on Jared’s supposed actions at the pharmacy and whether or not certain patients

 were processed. The sending of these text messages did not further any prescription being filled,

 nor has the government even linked this conversation to any actual prescriptions. The

 government has failed to meet its burden to prove these text messages constitute wire fraud,

 and the Court should find Mr. Chatfield not guilty on this count.

 Count 41

        Count 41 is based on text messages in Gov. Ex. 520. In this conversation, Mr. Green

 advises Mr. Chatfield about not using fluticasone-based prescriptions for children and not

 marketing the same set of prescriptions to people repeatedly. First, these are texts sent by Mr.

 Green, so they are not sent by or caused to be sent by Mr. Chatfield. Mr. Chatfield sends Mr.

 Green an estimate of costs for various prescriptions at Mr. Green’s request, but the government

 has failed to show how that particular text message furthers or affected a scheme to defraud.

 The government has failed to meet its burden to show these text messages constitute an act of

 wire fraud, and the Court should find Mr. Chatfield not guilty on this count.



                                Page 33 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 33 of 40 PageID #:
                                   7884
 Count 42

        Count 42 is based on text messages in Gov. Ex. 521. In the first half of the text exchange,

 Mr. Chatfield expresses his hope that most of the patients will get refills this month. An

 expression of hope does not “further” any scheme. Next, Mr. Green and Mr. Chatfield discuss a

 text from Ms. Craven regarding an audit. Despite calling Ms. Craven as a witness, the government

 did not ask her about this text message, the audit, or any involvement by Michael Chatfield. The

 government did not link these text messages to any furtherance of a scheme to defraud. The

 government has failed to meet its burden to show these text messages constitute an act of wire

 fraud, and the Court should find Mr. Chatfield not guilty on this count.

 Count 43

        Counts 43-47 involve text messages between Mr. Chatfield and George Striker. While

 these text messages discuss the day to day business of marketing creams, the government’s

 evidence fails to sufficiently link any message sent by Mr. Chatfield to the furtherance of a

 scheme. Count 43 is based on the highlighted text in Gov. Ex. 2102. These text messages describe

 what is happening day to day, but the government has failed to link these texts to any

 prescriptions that were filled or attempted to be filled. The government has failed to meet its

 burden to show these text messages constitute an act of wire fraud, and the Court should find

 Mr. Chatfield not guilty on this count.

 Count 44

        Count 44 is based on text messages between Mr. Striker and Mr. Chatfield in Gov. Ex.

 2103. In sum, these messages involve Mr. Chatfield informing Mr. Striker as to which patients

 had prescriptions filled and estimating how much money he should earn for the month. His



                                Page 34 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 34 of 40 PageID #:
                                   7885
 informing Mr. Striker did not affect whether or not prescriptions were filled, claims were

 submitted, or commissions were paid. The government has failed to show how the texts would

 further a scheme. The government has failed to meet its burden to show these text messages

 constitute an act of wire fraud, and the Court should find Mr. Chatfield not guilty on this count.

 Count 45

        Count 45 is based on text messages between Mr. Striker and Mr. Chatfield in Gov. Ex.

 2104. These messages are primarily Mr. Striker requesting Mr. Chatfield to check the shipping

 status of prescriptions for some of his customers. Checking the status does not change whether

 or not a prescription was filled, shipped, or paid for. The government has failed to show how

 these texts further a scheme. The government has failed to meet its burden to show these text

 messages constitute an act of wire fraud, and the Court should find Mr. Chatfield not guilty on

 this count.

 Count 46

        Count 46 is based on text messages between Mr. Striker and Mr. Chatfield in Gov. Ex.

 2105. In this series of texts, Mr. Striker and Mr. Chatfield discuss the amount of revenue Mr.

 Striker is receiving and the prescriptions his family is receiving. They also discuss the high co-pays

 for a patient and whether or not the copays are “worth it.” However, nothing in the texts sent by

 Michael Chatfield further a scheme, nor has the government offered an explanation of how it

 would further a such a scheme. The government has failed to meet its burden to show these text

 messages constitute an act of wire fraud, and the Court should find Mr. Chatfield not guilty on

 this count.




                                Page 35 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 35 of 40 PageID #:
                                   7886
 Count 47

        Count 47 is based on text messages exchanged between Mr. Striker and Mr. Chatfield in

 Gov. Ex. 2106. The government primarily focused on Mr. Chatfield’s (erroneous) explanation that

 Tricare isn’t really government-funded insurance. However, this text in and of itself did not

 further a scheme to defraud (which would be separate than an anti-kicback scheme), nor did the

 text further any act alleged in this case. It was simply Mr. Chatfield’s explanation of his

 understanding of Tricare. The text did not directly result in George Striker’s father’s prescription

 being written, sent, filled, or paid. The government has failed to meet its burden to show these

 text messages constitute an act of wire fraud, and the Court should find Mr. Chatfield not guilty

 on this count.

 Michael Chatfield should be found not guilty of payment and receipt of illegal remuneration –
 Counts 147, 148, 149, 150, and 161

        Mr. Chatfield is charged in counts 147 through 150 with making commission payments to

 Josh Morgan, individually, Amanda Mills, and Josh Morgan’s LLC, JM Elite. He is charged in count

 161 with receiving a commission payment from Mr. Wilkerson’s company, Top Tier. (Doc. No.

 322) The Government alleges that these commission payments were made or received in order

 to induce another person to refer someone to obtain a good or service paid for by a federal health

 care program. 42 U.S.C. § 1320a-7b(b)(1) and (2); [Doc. No. 390, Page 60]. The Government

 alleges that Mr. Chatfield received commissions for patients covered by Tricare primarily through

 Mr. Josh Morgan and others in the military who signed up to receive the creams after speaking

 with Mr. Morgan.




                                Page 36 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 36 of 40 PageID #:
                                   7887
        In order to convict Mr. Chatfield for the payment or receipt of illegal remuneration as

 prohibited by 42 U.S.C. § 1320a-7b(b)(1) and (2), the Court must find beyond a reasonable doubt

 that he acted knowingly and willfully. [Doc. 355, Order as to Legal Standards, pp. 3-4].

        As the Sixth Circuit Pattern Jury Instructions state, an act is “’knowingly’ done if done

 voluntarily and intentionally, and not because of mistake or some other reason.” There is very

 limited precedent in criminal prosecutions of the illegal remuneration statute in the Sixth Circuit.

 The Fifth Circuit has addressed what “willfully” means in the context of this statute. It “means

 that the act was committed voluntarily and purposely with the specific intent to do something

 the law forbids; that is to say, with bad purpose either to disobey or disregard the law.” United

 States v. Davis, 132 F.3d 1092, 1094 (5th Cir. 1998) (quoting United States v. Garcia, 762 F.2d

 1222, 1224 (5th Cir. 1985)). See also United States v. Starks, 157 F.3d 833, 837-838 (11th. Cir.

 1998) (quoting 11th Circuit pattern instructions)

        The evidence against Mr. Chatfield does not support a finding of willfulness beyond a

 reasonable doubt with regard to commissions received or paid for prescriptions paid for by

 Tricare, nor is there any evidence to show that he knew receiving commissions on pharmaceutical

 sales generally was illegal.

        Mr. Chatfield is not a medical professional and this business was his first work in the

 medical sales field. Mr. Chatfield made no attempt to hide the nature or purpose of the

 payments. He received payments to and from his company’s bank account of all four occasions

 alleged to be illegal payments.

        The contract between the pharmacies and Top Tier, drafted by the pharmacies’ attorneys

 and reviewed by the pharmacies’ compliance officers, stated that commissions “shall be payable



                                Page 37 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 37 of 40 PageID #:
                                   7888
 on sales of Products that are reimbursement by private payors. Commissions are not paid when

 federal funds are used in whole or in part to pay for the Products (for example, a Medicare-

 affiliated plan).” Gov. Ex. 1333. This contract addendum does not mention Tricare. However, and

 in spite of that contractual provision, the pharmacies’ (all four pharmacies) practice of paying

 commissions on prescriptions for which Tricare paid them, served to affirm for Mr. Chatfield the

 legality of the application of business model used for prescriptions paid for by private insurance

 to those paid for by Tricare.

        Through this prosecution, the government is seeking to hold Mr. Chatfield to a higher

 standard than the pharmacies that paid the commissions he received and paid out that form the

 basis of the criminal counts against him. The fact that sophisticated pharmacies made a decision

 to pay commissions on Tricare reimbursed prescriptions reinforces the reasonable doubts that

 exist as to whether Mr. Chatfield’s acts were “committed voluntarily and purposely with the

 specific intent to do something the law forbids; that is to say, with bad purpose either to disobey

 or disregard the law.” These reasonable doubts are also reinforced by the confusion Mr.

 Chatfield expresses in a text message to Mr. Striker regarding Tricare because its insurance is

 managed by express scripts. When Mr. Striker questions whether government insurance would

 cover the prescriptions, Mr. Chatfield responds “That’s not government really. It’s managed by

 express scripts just not veterans affairs.” [Gov. Ex 2016, ln. 310-311].

        For all these reasons, a reasonable doubt exists as to whether Mr. Chatfield acted willfully

 with respect to the conduct alleged in Counts 147-150 and 161 and this Court should find him

 not guilty on those counts.




                                Page 38 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 38 of 40 PageID #:
                                   7889
 Michael Chatfield should be found not guilty of money laundering – Counts 173, 174, 175, 176,
 and 177

        To be found guilty of money laundering, the Court would first have to determine that the

 monetary transactions at issue were in property derived from specified unlawful activity. Because

 no crime was committed, no money laundering could have occurred. In addition, the government

 must prove that Mr. Chatfield knew that the transaction was in criminally derived property. For

 all the reasons stated above, Mr. Chatfield had no knowledge that the transactions were in

 criminally derived property. Mr. Chatfield simply spent money he earned through his business

 which he believed perfectly lawful.

 Conclusion

 There is a Reasonable Doubt as to Whether Mr. Chatfield Acted with Intent to Defraud or in Good
 Faith

        The legal standards applicable make clear that the good faith of Mr. Chatfield is a

 complete defense to the charges of Conspiracy to Commit Health Care Fraud, Wire Fraud, Mail

 Fraud, Health Care Fraud and Mr. Chatfield submits, to the Illegal Remuneration counts as those

 counts require that the defendant act willfully. The instructions provide: “A person who acts, or

 causes another to act, on a belief or an opinion honestly held is not punishable under these

 statutes merely because the belief or opinion turns out to inaccurate, incorrect or wrong. An

 honest mistake in judgment or an honest error in management does not rise to the level of

 criminal conduct.” … “If the evidence in this case leaves you with a reasonable doubt as to

 whether the evidence acted with an intent to defraud or in good faith, you must acquit the

 defendant.”




                                Page 39 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 39 of 40 PageID #:
                                   7890
        For all the recited herein, such a reasonable doubt exists and Mr. Chatfield should be

 acquitted of the conspiracy to commit health care fraud, wire fraud, mail fraud, health care fraud,

 and the illegal remuneration counts because Mr. Chatfield acted in good faith.

        For all the reasons stated herein, a reasonable doubt exists as to Mr. Chatfield’s guilt on

 all the charges in the Indictment and this Court should find him not guilty on all charged counts.

        Respectfully submitted this 13th day of January, 2020.




                                                      s/ David M. Eldridge
                                                      DAVID M. ELDRIDGE (BPR # 012408)
                                                      ZACHARY R. WALDEN (BPR #035376)
                                                      ELDRIDGE & BLAKNEY, P.C.
                                                      The Cherokee Building
                                                      400 West Church Avenue, Suite 101
                                                      Knoxville, Tennessee 37902
                                                      (865) 544-2010
                                                      Attorneys for Michael Chatfield




                                Page 40 of 40
Case 1:18-cr-00011-HSM-CHS Document 392 Filed 01/13/20 Page 40 of 40 PageID #:
                                   7891
